Citation Nr: 1715614	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee, prior to November 8, 2012.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right knee, since November 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from February 1957 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2012 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that since the beginning of 2016, mail sent to the Veteran has been consistently returned as undeliverable.  Two addresses are of record, and were indicated to be active at various points over that time.  One is on [redacted], the other on [redacted].  It appears that VA, in particular the Board, has used the [redacted] address as the most recent, but both have been utilized to send the Veteran notices and information over the course of the past year.

As a result, it is unclear whether the Veteran has been fully apprised of the evidence and information needed to support his claims, or afforded a full and fair opportunity to participate in the adjudication thereof.  The Board finds that in light of the confusion over the correct address, a final attempt to contact the Veteran and secure the potentially helpful evidence in connection with his claims.

Investigation through the VA medical center (VAMC), the Social Security Administration (SSA), and the Veterans Benefits Administration (VBA) reveals that in fact, the address on [redacted] is shown to be the most current.  It is that address which should be utilized in development efforts, unless further information is obtained which shows this address to be no good and another to be valid.

The Veteran has requested a hearing before a Veterans Law Judge, to be held at the RO (Travel Board).  Although he initially requested the hearing in connection with his claim for increased rating of the right knee, his representative requested in January 2016 that all issues on appeal be addressed.

In February 2016, the Board remanded the appeal for scheduling of the hearing; unfortunately, it appears that the notices of such were sent to the [redacted] address, which was not the current address of record.  The notices were both returned, and the Veteran did not report for the hearing.

The Board understands that mail has been returned from both known addresses, and recognizes that the Veteran's representative has been unable to contact him recently as well.  Nevertheless, in light of the information from SSA, VBA, and the VAMC, it appears that a current, valid address of record is known.  VA is obligated to use this address when sending notice of important due process events such as hearings, in order to afford the Veteran the best opportunity to participate in the adjudication of his claims.  Therefore, while the additional delay is regretted, a further remand is required.  The Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Schedule the Veteran for a Travel Board hearing at the RO.  Notice of such should be sent to him at the [redacted] address reflected in SSA, VBA, and VAMC records.  If the RO discovers another potentially valid address, notice may be sent to that location as well.  The Board notes that a (former) neighbor, Ms. SK, has been authorized to receive information regarding the claims, and is helping the Veteran with his appeal; she has an address on [redacted].

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




